DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendments to the specification and the claims filed on 07/23/2019 have been accepted and entered for examination. 

Drawings
The drawings were received on 05/16/2019 are accepted for examination purpose.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0059876 A1 to Kim et al. (hereafter refer as Kim) in view of US 2011/0281581 A1 to Brandt et al. (hereafter refer as Brandt).
Regarding claims 1 and 8, Kim teaches a data migration method applied to a scenario in which a user plane gateway communicating with a terminal changes from a source user plane gateway to a target user plane gateway (a method of handover the user data traffics when a mobile terminal changes from a source base station to a target base station, Fig. 2) and a target user plane gateway applied to a scenario in which a user plane gateway communicating with a terminal  changes from a source user plane gateway to the target user plane gateway (the target base station, i.e. BS_B, for performing the method, Fig. 2 and paragraphs [30-36]), wherein the target user plane (the target base station is configured to perform the functions, Fig. 2-3):
receive an address of the terminal (the target base station, i.e. BS_B, receives HO_NOTY message including an MAC address of the mobile terminal, MT, paragraphs [33-34, 51-53], and Fig. 2, step 207);
obtain an Ethernet data packet comprising the address of the terminal (the target base station obtains the HO_NOTY message including an MAC address of the mobile terminal, thus the HO_NOTY message is an Ethernet/MAC data packet, paragraphs [28, 31-36, 50-54]); and 
send, through an Ethernet interface (the target base station includes an upper node communicator 304 for exchange Ethernet/MAC control packet with an L2 switch/Ethernet switch, paragraphs [3,5, 28, 43]), the Ethernet data packet to a switch to update an address list of the switch (the target base station transmits, via the upper node communicator 304, an MAC table update message to the L2 switch/Ethernet switch, to update an MAC table of the L2 switch, paragraphs [55-58] and Fig. 2, steps 211-213).
However, Kim does not explicitly teach that the target user plane gateway comprising “at least one processor and a memory configured to store a program executable by the at least one processor such that when executed, at least one processor is configured to” perform the functions and the address of the terminal is received “from a control plane gateway”.
Brandt teaches a data migration method applied to a scenario in which a user plane gateway communicating with a terminal changes from a source user plane (a method of handover the user data traffics when a mobile terminal changes from a source base station, i.e. S_BS, to a target base station, i.e. T_BS, Fig. 1A, 2-4) and a target user plane gateway applied to a scenario in which a user plane gateway communicating with a terminal  changes from a source user plane gateway to the target user plane gateway (the target base station for performing the method, Fig. 2-4 and paragraphs [162-166]) wherein the target user plane gateway comprises:
at least one processor (a processor, paragraphs [81-82]); and
a memory configured to store a program executable by the at least one processor such that when executed (a memory for storing a program executable by the processor, which when executed by the processor cause the processor to perform the functions, paragraphs [81-82]), the at least one processor is configured to:
receive an address of the terminal from a control plane gateway (the target base station with the processor, receives an HO message, that including an MAC address of MS, from a relay ASN GW, Fig. 3A-3B and paragraphs [60, 64, 162, 165]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the address of the terminal from the control plane gateway as taught by Brandt, with the teachings of receiving the address of the terminal as taught by Kim, for a purpose of reducing a number of means/units in the target user plane gateway by simply including the processor and the memory for performing the method (see Brandt, paragraphs [81-82]) and further enabling the source user plane gateway to  (see Fig. 1A and paragraphs [60, 64, 110-115, 162, 165]).
Regarding claims 2 and 9, Kim further teaches wherein the Ethernet data packet comprises uplink data from the terminal (the terminal transmits to the BS_B, via the BS_A, a message that comprising the MAC address of the mobile terminal, Fig. 2 and paragraphs [32-35]) or an Address Resolution Protocol (ARP) packet (the BS_B receives the message comprising the MAC address of the mobile terminal via an ARP packet, i.e. MT 210 transmits ARP message to switch 230 via the BS_B, paragraph [39]).
Regarding claims 3 and 10, Kim further teaches wherein the address list of the switch is a Media Access Control (MAC) address table (the MAC table of the switch is updated, paragraphs [36, 57-58]).
Regarding claim 4, Kim further teaches:
receiving, by the switch, the Ethernet data packet from the target user plane gateway (the L2 switch/Ethernet switch receives from the target base station, the MAC table update message, paragraphs [55-58] and Fig. 2, steps 211-213); and 
updating, by the switch, the address list of the switch based on the Ethernet data packet (the L2 switch/Ethernet switch updates its MAC table based on the MAC table update message, paragraphs [55-58] and Fig. 2, steps 211-213).
Regarding claims 5 and 11, Kim further teaches wherein the address of the terminal comprises a Media Access Control (MAC) address of the terminal (wherein the address of the MT comprises an MAC address of the MT, paragraphs [33-34, 51-53], and Fig. 2, step 207).
Regarding claims 6 and 12, Kim further teaches wherein the Ethernet data packet comprises an Address Resolution Protocol (ARP) packet, and wherein obtaining, by the target user plane gateway, the Ethernet data packet comprises generating, by the target user plane gateway, the ARP packet comprising the address of the terminal (the target base station generates ARP packet comprising the MAC address of the MT, paragraphs [39, 44, 55]).
Regarding claim 14, Kim teaches a communication system applied to a scenario in which a user plane gateway communicating with a terminal changes (a communication system for changing base station, Fig. 2), the system comprising:
a target user plane gateway (comprising a target base station, i.e. BS_B, Fig. 2 and paragraphs [30-36]) configured to:
receive an address of the terminal (the target base station, i.e. BS_B, receives HO_NOTY message including an MAC address of the mobile terminal, MT, paragraphs [33-34, 51-53], and Fig. 2, step 207); and
obtain an Ethernet data packet comprising the address of the terminal (the target base station obtains the HO_NOTY message including an MAC address of the mobile terminal, thus the HO_NOTY message is an Ethernet/MAC data packet, paragraphs [28, 31-36, 50-54]); and 
send, through an Ethernet interface (the target base station includes an upper node communicator 304 for exchange Ethernet/MAC control packet with an L2 switch/Ethernet switch, paragraphs [3,5, 28, 43]), the Ethernet data packet (the target base station transmits, via the upper node communicator 304, an MAC table update message to the L2 switch/Ethernet switch, to update an MAC table of the L2 switch, paragraphs [55-58] and Fig. 2, steps 211-213).
However, Kim does not explicitly teach “a control plane gateway configured to obtain an address of a terminal, and further configured to send the address of the terminal” and the address of the terminal is received “from the control plane gateway”.
 Brandt teaches a communication system applied to a scenario in which a user plane gateway communicating with a terminal changes (a communication system for handing over communication of a mobile terminal from a source base station, i.e. S_BS, to a target base station, i.e. T_BS, Fig. 1A, 2-4), the system comprising:
a control plane gateway (a relay ASN GW for controlling communication of the target base stations, Fig. 1A, 2-4) configured to obtain an address of a terminal (to obtain HO message, that including an MAC address of the MS/mobile terminal, Fig. 3A-3B and paragraphs [60, 64, 162, 165]), and further configured to send the address of the terminal (and further forwards the HO message, Fig. 3A-3B and paragraphs [60, 64, 162, 165]); and 
a target user plane gateway (a target base station, i.e. T_BS, Fig. 1A, 2-4)  configured to:
receive the address of the terminal from the control plane gateway (receives the HO message, that including an MAC address of MS, from a relay ASN GW, Fig. 3A-3B and paragraphs [60, 64, 162, 165]).
the control plane gateway configured to obtain the address of the terminal, and further configured to send the address of the terminal and the address of the terminal is received from the control plane gateway as taught by Brandt, with the teachings of receiving the address of the terminal as taught by Kim, for a purpose of enabling the source user plane gateway to communicate with the target user plane gateway via the control plane gateway, thus improving a range of the handover and enabling the terminal communicate with the plurality of gateways (see Fig. 1A and paragraphs [60, 64, 110-115, 162, 165]).
Regarding claim 15, Kim further teaches the system further comprises the switch (L2 switch, Fig. 1-2), and the switch is configured to obtain the Ethernet data packet through the Ethernet interface (the switch is configured to obtain the MAC table update message via upper node communicator 304, paragraphs [3,5, 28, 43]), and update the address list of the switch based on the Ethernet data packet (the L2 switch/Ethernet switch updates its MAC table based on the MAC table update message, paragraphs [55-58] and Fig. 2, steps 211-213).
Regarding claim 16, Kim further teaches wherein the Ethernet data packet comprises uplink data from the terminal (the terminal transmits to the BS_B, via the BS_A, message that comprising the MAC address of the mobile terminal, Fig. 2 and paragraphs [32-35]) or an Address Resolution Protocol (ARP) packet (the BS_B receives the message comprising the MAC address of the mobile terminal via an ARP packet, i.e. MT 210 transmits ARP message to switch 230 via the BS_B, paragraph [39]).
Regarding claim 17, Kim further teaches wherein the address of the terminal comprises a Media Access Control (MAC) address of the terminal (wherein the address of the MT comprises an MAC address of the MT, paragraphs [33-34, 51-53], and Fig. 2, step 207).
Regarding claim 18, Kim further teaches wherein the Ethernet data packet comprises an Address Resolution Protocol (ARP) packet, and wherein the target user plane gateway is further configured to generate the ARP packet comprising the address of the terminal (the target base station generates ARP packet comprising the MAC address of the MT, paragraphs [39, 44, 55]).

Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0059876 A1 to Kim et al. (hereafter refer as Kim) in view of US 2011/0281581 A1 to Brandt et al. (hereafter refer as Brandt) as applied to claims above, and further in view of US 2017/0230891 A1 to Fang.
Regarding claims 7, 13 and 19, the combination of Kim and Brandt does not explicitly teach the target user plane gateway “is located in an evolved packet system (EPS), and wherein the Ethernet interface is an SGi interface”.
Fang teaches a target user plane gateway is located in an evolved packet system (EPS) (wherein when a base station/femtocell, is located in an LTE network, paragraphs [1-3, 9, 24]), and wherein the Ethernet interface is an SGi interface (the base station/femtocell is communicate using an SGI interface/Ethernet interface to exchange Ethernet data packets, paragraphs [9, 34, 119-123]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the target user plane gateway is located in an evolved packet system (EPS), and wherein the Ethernet interface is an SGi interface as taught by Fang, with the teachings of wherein the target user plane gateway as taught by combination of Kim and Brandt, for a purpose of increasing utilization of the teachings by enabling the teachings to be compatible with the target user plane gateway located in an evolved packet system (EPS) (see Fang, paragraphs [1-3, 9, 24, 119-123]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0059876 A1 to Kim et al. (hereafter refer as Kim) in view of US 2011/0281581 A1 to Brandt et al. (hereafter refer as Brandt) as applied to claims above, and further in view of US 2019/0215691 A1 to Salkintzis.
Regarding claim 20, the combination of Kim and Brandt does not explicitly teach the target user plane gateway is “located in a next generation (NexGen) system, and the Ethernet interface is an NG6 interface”.
Salkintzis teaches a target user plane gateway is located in a next generation (NexGen) system (a gateway located in a NextGen system, Fig. 1-3 and paragraph [83]), and the Ethernet interface is an NG6 interface (the gateway communicates via an Ethernet interface/NG6 Interface, paragraphs [100, 166, 180]).
 as taught by combination of Kim and Brandt, for a purpose of increasing utilization of the teachings by enabling the teachings to be compatible with the target user plane gateway located in the next generation (NexGen) system (see Salkintzis, paragraphs [83, 100]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2006/0172738 A1 discloses handover of RASs, radio access station, using access control router (control plan gateway), wherein the access control router transmits handover message including MAC address of an MS, to a target RAS (Fig. 3-4).
US 2013/0170435 A1 discloses a communication system to including a control plane (Fig. 1, 116 and paragraphs [63, 64, 66]) and user data plane including gateways and packet network gateway 117 (paragraphs [67-70] and Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        May 20, 2021